     Case: 1:18-cv-02910 Document #: 36 Filed: 05/03/19 Page 1 of 2 PageID #:332



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                EASTERN DIVISION

MATTHEW BAHR, on behalf of himself                    )
and all others similarly situated,                    )
                                                      )
                Plaintiff,                            )
                                                      )   No. 18-cv-2910
        v.                                            )
                                                      )   Hon. Sara L. Ellis
STATE COLLECTION SERVICE, INC.,                       )
                                                      )
                Defendant.                            )

  JOINT MOTION TO STAY BRIEFING ON MOTIONS TO QUASH AND FOR A
REFERRAL TO THE MAGISTRATE JUDGE FOR A SETTLEMENT CONFERENCE

        Plaintiff Matthew Bahr and Defendant State Collection Service, Inc., by and through their

respective undersigned counsel, hereby respectfully request that this Court stay the briefing

scheduled entered on April 30, 2019 and refer this matter to the Magistrate Judge for purposes of

setting a settlement conference. In support of their motion, the parties state as follows:

        1.      On April 30, 2019, this Court entered a briefing schedule on Plaintiff’s motion for a

ruling with respect to two third party subpoenas that Defendant has moved to quash. Defendant

also requested an opportunity to brief an objection to an extension of the fact discovery deadline.

        2.      The parties’ briefs were set to be filed so that this Court could take them under

advisement and rule at the upcoming May 22, 2019 status.

        3.      This Court also inquired as to the parties’ settlement positions and accordingly, after

the April 30, 2019 hearing, the parties’ counsel began discussing settlement possibilities.

        4.      Both Plaintiff and Defendant agree that a settlement conference may help move the

parties closer towards a resolution of this matter.

        5.      Accordingly, they respectfully request a referral to Magistrate Judge Finnegan for

settlement.



                                                      1
    Case: 1:18-cv-02910 Document #: 36 Filed: 05/03/19 Page 2 of 2 PageID #:333



       6.      To avoid the additional costs and fees associated with further briefing, the parties

also request that the briefing schedule be stayed until the parties appear before Magistrate Judge

Finnegan pursuant to the referral order.

       WHEREFORE, Plaintiff and Defendant respectfully request:

       (A)     The briefing schedule set on April 30, 2019 be stayed;

       (B)     An expedited referral order be entered; and

       (C)     May 22, 2019 status reset to a date immediately following the initial status before
               Magistrate Judge Finnegan.


                                                       Respectfully submitted,

                                                       By: /s/ Stacy M. Bardo
                                                       One of Plaintiff’s Attorneys
Bryan P. Thompson
Robert W. Harrer
Chicago Consumer Law Center, P.C.
111 West Washington Street, Suite 1360
Chicago, Illinois 60602
(312) 858-3239
bryan.thompson@cclc-law.com
rob.harrer@cclc-law.com

Stacy M. Bardo
Bardo Law, P.C.
22 West Washington Street, Suite 1500
Chicago, Illinois 60602
(312) 219-6980
stacy@bardolawpc.com

                                                       Respectfully submitted,

                                                       By: /s/ Patrick D. Newman
                                                       One of Defendant’s Attorneys
Patrick D. Newman
Bassford Remele
100 South 5th Street, Suite 1500
Minneapolis, Minnesota 55402
(612) 333-3000
pnewman@bassford.com




                                                   2
